DIANE D. DALMY ATTORNEY AT LAW 8965 W. CORNELL PLACE LAKEWOOD, COLORADO 80227 303.985.9324 (telephone) 303.988.6954 (facsimile) email: ddalmy@earthlink.net March 9, 2011 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn: Raj Rajan Senior Staff Accountant Brian K. Bhandari Branch Chief Re:Infospi, Inc. Form 10-K/A for Fiscal Year Ended December 31, 2009 Filed February 4, 2011 Supplemental Response submitted February 8, 2011 File No. 000-53104 To Whom It May Concern: On behalf of Infospi, Inc., a Nevada corporation (the “Company”), this letter is in response to the letter from the Securities and Exchange Commission letter dated March 1, 2011 (the “SEC Letter”). Based upon our telephone conference call, we will be responding to the comments in the SEC Letter and filing the Company’s amended Form 10-K for fiscal year ended December 31, 2009 by Tuesday, March 15, 2011. Sincerely, Diane D. Dalmy
